Citation Nr: 1707103	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a disability of the left leg.

3.  Entitlement to service connection for a disability of the right leg.


REPRESENTATION

Appellant represented by:	Larry Schuh


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1978 to June 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran attended a videoconference hearing before the Board in August 2010.  The appeal was remanded for additional development in October 2010.

In a May 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  Additional issues of service connection for a left leg disability and service connection for a right leg disability were remanded to the AOJ.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F3d. 1312 (Fed Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Board during the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board. 

In response, the Veteran requested that the Board vacate its May 2012 decision and to issue a new decision after affording the Veteran the opportunity to attend a new hearing.  In June 2014, the Board vacated its May 2012 decision.  The Veteran attended a videoconference hearing before undersigned in November 2016.

The Veteran's claims now return for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran states that, in or about January or February of 1979, he injured his lower back and legs in service after falling down a set of concrete stairs.  According to testimony provided by the Veteran during his November 2016 hearing, he "was working in the barracks that morning," and "had to go down some steep concrete stairs," that were "covered with a lot of ice[.]"  Following his fall, the Veteran was referred to an on-base physician who obtained x-rays of the Veteran's back and placed ice packs on the affected areas.  The Veteran states that his treating physician stated that he might "always have some [back] problems[.]"  The Veteran adds that he was given crutches, put on light duty, and provided with physical therapy "three times a week."  The Veteran reports that he has suffered from lower back pain in the L4-5 region and pain in both legs since this incident occurred, and that he sought treatment for these issues following service.

The Veteran's May 1979 Report of Medical Examination upon separation lists no issues with the Veteran's back or legs.  Moreover, the Veteran reported "no change in medical history," in response to the portion of this form designated for reporting "significant or interval changes" in medical history.

At an August 2010 hearing before the Board, the Veteran stated that he sought medical care at the VA clinic in Biloxi, Mississippi, following service.  The Veteran added that he was "not sure that [he] . . . was complaining about the legs or . . . [his] lower back," during these visits because the pain in his back and legs fluctuated depending on the weather. 

The Veteran's claims file appears to be missing some of his service treatment records, including, possibly, inpatient treatment records generated on base in Fulda, Germany.  Moreover, it appears that some of the Veteran's VA treatment records were destroyed as a result of damage caused by Hurricane Katrina. 

The current record reveals that, in May 1990, the Veteran was involved in a similar accident while working as a civilian employee at U.S. Naval Construction Battalion Center Gulfport (Seabee Base) in Mississippi.  According to the Veteran, he slipped and fell on his back while handling a "50 to 60" pound pot.  The record indicates that the Veteran was eventually taken to a local hospital for treatment.  Following this accident, the Veteran received physical therapy and medication for his injuries, but suffered from increasing levels of back pain, pain in both hips, and numbness of the legs.  Ultimately, the Veteran underwent surgery to the L4-5 region of his back to address these issues.  It appears that the Veteran continued to suffer from lower back pain and pain in both legs following this procedure.  

The Veteran was later awarded Social Security Disability benefits and worker's compensation  as a result of this injury.  As part of a Disability Determination Services examination performed in March 1992, the Veteran told a physician that he "had no serious illness in the past, and the only accident was a work accident in May 1990." 

According to the record, in approximately February 1996, the Veteran was involved in a motor vehicle accident in which he hurt his lower back and right hip.  The Veteran was involved in another motor vehicle accident approximately a year later, in or about March 1997.  Private treatment records reveal that the Veteran continued to suffer from back pain and varying types of leg pain following these accidents.  

According to available VA treatment records, the Veteran next sought VA treatment for his back and leg issues in April 2005.  VA treatment records dated that same month note the Veteran as being a "new clinic enrollee," who sought treatment for back and knee issues.  An October 2005 VA treatment record notes that the Veteran suffered from "intermittent low back pain," possibly as a result of his work in the construction industry.  A record dated February 2006 reveals that the Veteran fell off a ladder and injured his right elbow and right hip.  

A July 2010 VA treatment record reveals that the Veteran visited a VA chiropractic clinic to seek treatment for his lower back.  The medical professional who examined the Veteran noted that the Veteran suffered from lumbar segmental dysfunction, stiffness of the lumbar spine, subluxation of the sacroiliac joint, and degenerative disc disease.  The medical professional also assigned the Veteran a disability index rating of 54 percent, which equates to "severe disability."  A VA treatment record from September 2010 notes that the Veteran suffered from "[r]adiculopathy secondary to Chronic Back Pain."

A VA examination performed in November 2010 indicates that the Veteran suffered from "intermittent lumbar spine pain," that radiated "down to all the lower extremities both anteriorly, laterally, posteriorly, and medially."  The examiner who performed the November 2010 examination remarked that x-rays performed on Veteran in June 2010 revealed that the Veteran suffered from "narrowing of L5-S1 intravertebral disk space," and noted that "[a]nterior osteophyte formation off of L4-L5 vertebral bodies are seen."  The examiner ultimately diagnosed the Veteran with "post operative lumbar disease L4-L5 with very slight and early arthritis of the lumbar spine," but was unable to find a disorder affecting the Veteran's legs.  The examiner further stated that the "Veteran's symptoms of radiation down the legs cannot be explained by the physical examination."  The Board previously found this examination inadequate for its failure to address the Veteran's consistent reports of pain, numbness, and tingling, as well as the examiner's failure to consider a diagnosis of neuropathy. 

An April 2011 medical opinion note from the Veteran's private chiropractor indicates that the Veteran was involved in a motor vehicle accident in March 2011, and states that, prior to this accident, the Veteran suffered from lower back pain and bilateral knee pain which the Veteran attributed to "many of the activities required by his military duties." 
A VA examination performed in June 2012 concluded that the Veteran did not suffer from a peripheral nerve condition.  The examiner who performed the June 2012 examination remarked that EMG studies performed on the Veteran in July 2011 proved inconclusive as to whether the Veteran suffered from a peripheral nerve condition (as the Veteran was unable to complete the test), and opined that the degenerative changes afflicting the Veteran's back were "often seen in the normal aging process and are not consistent with peripheral nerve disease."

In November 2015, the Veteran was again afforded an examination to determine whether he suffered from a peripheral nerve condition.  The examiner responsible for the November 2015 examination noted that prior x-rays indicated that the Veteran suffered from "slight scoliosis[,] degenerative changes most marked at L4 and L5, L4-5 and L5-S1 posterior disc narrowing, and sclerotic SI joints," and noted that the Veteran was again unable to complete an EMG study.  The examiner opined that the Veteran suffered from "incomplete sensory loss in the feet that appears due to combination of peripheral neuropathy and cervical myelopathy."  In a supplemental medical opinion note dated March 2016, the examiner stated that the medical evidence suggested the Veteran suffered from "mixed large and small fiber polyneuropathy based on the sensory findings and reflexes," which suggested the possible "presence of a very mild, chronic, inactive right L5 radiculopathy."  The examiner opined that "[in] order to [explain] the findings on the basis of his SC conditions, one would expect [polyradiculopathy] or significant lumbar spinal stenosis.  Neither is evident by either EMG or imaging studies.  It is therefore less likely as not that his subjective complaints are related to his SC condition." 

Confusion remains as to the nature, cause, and severity of the Veteran's lower back and leg disabilities.  The VA examination provided in November 2015, supplemented in March 2016, did not include a sufficiently detailed and supported opinion, such that the Board's evaluation of the claimed disabilities "will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion rendered as part of the June 2012 VA examination did not include support for its contention that the Veteran's disabilities were likely the result of normal aging, as opposed to the Veteran's February 1979 accident, or subsequent accidents, and, thus, is in adequate for similar reasons.  See id.   
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  In this case, VA examinations addressing the  nature and cause of the disorders afflicting the Veteran's back and lower extremities are required to resolve the Veteran's case.  These were not adequately provided by the RO.  See id.  In sum, it does not appear that the RO substantially complied with the remand directives stated in the Board's May 2012 decision, which, among other things, sought adequate VA examinations. 

Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board must remand the matter so that the May 2012 remand directives may be substantially completed.

Moreover, the RO, in response to the Board's prior remand, requested inpatient clinical records for any back or leg conditions incurred by the Veteran during his service in Fulda, Germany.  The record indicates that VA could not locate records associated with this facility through a search performed through the National Personnel Records Center (NRPC), likely due to the fact that this facility no longer exists.  Given that these record were generated by a facility that no longer exist, the RO should conduct an additional search for all of the Veteran's service clinical records in order to ascertain whether these records are stored at some location other than the NRPC.

The record also indicates that the appellant has sought VA treatment since May 2012, but does not include VA treatment records after that date.  VA should obtain the Veteran's most recent VA treatment records and associate these records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:


1.  Attempt to obtain, through official sources, any separately stored inpatient treatment records related to the Veteran's service from August 1978 to June 1979, to include records from U.S. military installations in Fulda, Germany.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the appellant must be notified.

2.  Obtain all outstanding VA treatment records from May 2012 to present, including any inpatient treatment records, and associate these records with the claims file.  If no records exist, the claims file should be updated to reflect such and the appellant notified of such.

3.  Thereafter, schedule the appellant for an appropriate VA examination, to be performed by a new examiner, to assess the nature, cause, and severity of any lower back disability, including residuals of a lower back injury or degenerative disc disease.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should: 

a.  List each back disability diagnosed.

b.  State whether it is at least likely as not (50 percent or better probability) that any diagnosed back disability was caused by or related to the Veteran's service, to include as a result of injuries sustained during service in 1979.

In providing the requested opinion, the examiner should discuss the Veteran's history of back injury, including his on-base accident in 1979 and subsequent accidents in the 1990s and 2000s.  The examiner should also discuss the Veteran's employment history, including during service, and the effects the Veteran's duties in the military, and after, had on any diagnosed disability.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements regarding his 1979 accident should be presumed to be credible for the purposes of this examination.

A detailed rationale for the opinion must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that said opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable that opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Schedule an appropriate examination of the Veteran, to be performed by a new examiner, to determine the nature and cause of any pain, numbness, and tingling, of the lower extremities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Prior to the examination, all appropriate neurological testing should be accomplished, including but not limited to, electromyography (EMG) and nerve conduction velocity (NCV) testing if required by the examiner and agreed to by the Veteran.  A physical examination of the Veteran should be conducted, including an assessment of the neurological functioning of the lower extremities.

Following review of the claims file and examination of the Veteran, the clinician should: 

a.  List each disability affecting the Veteran's lower extremities.

b.. State whether it is at least likely as not (50 percent or better probability) that any diagnosed disability of the lower extremities was caused by or related to the Veteran's service, to include as a result of the injuries sustained during service in 1979.

In providing the requested opinion, the examiner should discuss the Veteran's history of leg injury, including his on-base accident in 1979 and subsequent accidents in the 1990s and 2000s.  The examiner should also discuss the Veteran's employment history, including during service, and the effects the Veteran's duties in the military, and after, had on any diagnosed disability.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements regarding his 1979 accident should be presumed to be credible for the purposes of this examination.
A detailed rationale for the opinion must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that said opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable that opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Thereafter, readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





